Title: From Thomas Jefferson to United States Senate, 2 March 1807
From: Jefferson, Thomas
To: United States Senate


                                                
                            To the Senate of the United States
                     
                            March 2. 1807.
                        
                  I nominate Lewis Cass of Ohio to be Marshal for the district of Ohio.
                        
                            Th: Jefferson
                            
                            
                        
                    